Citation Nr: 0843465	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2, 1966, to 
October 20, 1970.  He also had active service from October 
21, 1970 to March 7, 1973, which, in a July 1984 
administrative decision, the RO determined to have been under 
other than honorable conditions for VA purposes; VA benefits 
are therefore prohibited for any disability incurred in or 
aggravated during this period.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  In 
May 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

In February 2005, the veteran made contentions regarding 
"jungle rot."  Additionally, in April 2008, he requested an 
increased rating for his non-service connected pension.  To 
date, VA has not considered these claims and they are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In his December 2004 claim for service connection and in a 
January 2005 statement, the veteran reported that he 
continues to receive treatment for his right knee condition 
at the VA Medical Center in Tampa, Florida.  The most recent 
treatment records from this facility that have been 
associated with the claims folder are dated in November 1995.  
Accordingly, a remand is necessary in order to obtain the 
veteran's complete VA treatment records.  

In addition, on remand, if the VA treatment records show that 
the veteran has been diagnosed as having a right knee 
disability, a VA examination may be warranted to determine 
the etiology of such disability.  See 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any medical 
records pertaining to a right knee 
condition from the Tampa, Florida, VA 
Medical Center, dated since November 
1995.

2.  If, and only if, the newly associated 
VA treatment records establish that the 
veteran has been diagnosed as having a 
right knee disability, the AMC should 
schedule him for a VA orthopedic 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any right knee 
disability found to be present.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current right knee disability 
had its onset during active service or 
is related to any in-service disease or 
injury.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Thereafter, readjudicate the 
veteran's claim.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




